Exhibit 10.3

 

TAX RECEIVABLES AGREEMENT

 

This TAX RECEIVABLES AGREEMENT is made as of July 31, 2015, by and among The Dow
Chemical Company, a Delaware corporation (“TDCC”), AgroFresh Inc., an Illinois
corporation (“AgroFresh”), Rohm & Haas Company, a Delaware corporation (“ROH”)
and Boulevard Acquisition Corp., a Delaware corporation (“Purchaser”) (each of
TDCC, AgroFresh and Purchaser are referred to herein collectively as the
“Parties” and individually, as a “Party”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Stock Purchase Agreement dated as of April 30, 2015, by
and between TDCC and Purchaser (the “Purchase Agreement”), Purchaser or its
designated Affiliate has agreed, on the terms and subject to the conditions set
forth in the Purchase Agreement, to acquire (the “Acquisition”) all of the
issued and outstanding Equity Interests of AgroFresh;

 

WHEREAS, TDCC and Purchaser have agreed pursuant to Section 5.10(i) of the
Purchase Agreement that a Section 338(h)(10) Election will be made with respect
to the Acquisition;

 

WHEREAS, the Parties expect that as a consequence of the
Section 338(h)(10) Election, the AgroFresh Assets (as defined below) will have a
U.S. federal income tax basis following the Closing Date that is higher than the
adjusted tax basis of the AgroFresh Assets immediately prior to the Closing
Date; and

 

WHEREAS, the Parties to this Agreement desire to make certain covenants with
respect to tax matters and to provide for certain payments in respect of tax
benefits.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, the
Parties hereby agree as follows:

 

SECTION 1.  Certain Defined Terms.

 

(a)                                 For the purposes of this Agreement, the
following terms shall have the meanings set forth below.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Purchase
Agreement.

 

“Acceleration Assumption Date” shall mean the date of any Acceleration Notice or
an Asset Transfer Date.

 

“Acceleration Assumptions” shall mean, as of an Acceleration Assumption Date,
the assumptions that (1) in each Covered Taxable Year ending after such
Acceleration Assumption Date, AgroFresh and its Affiliates will have taxable
income sufficient to fully utilize any loss carryovers to such Covered Taxable
Year and any deductions arising from the Basis Adjustment and the Imputed
Interest during such Covered Taxable Year and (2) the federal, state and local
income Tax rates in effect for each such Covered Taxable Year will be the
maximum rates applicable to AgroFresh as in effect on the Acceleration
Assumption Date.

 

--------------------------------------------------------------------------------


 

“Acceleration Notice” shall have the meaning set forth in Section 7(a).

 

“Acceleration Payment” shall mean the present value, calculated as of the date
of an Acceleration Notice, of all Tax Benefit Payments that would be required to
be paid by Purchaser to ROH from and after the date of the Acceleration Notice,
applying the Acceleration Assumptions and discounted at the Acceleration Rate.

 

“Acceleration Rate” shall mean the applicable Federal rate provided for in
Section 1274(d)(1)(C)(i) of the Code, compounded annually.

 

“Accounting Firm” shall have the meaning set forth in Section 4(b).

 

“Acquisition Event” shall mean any (a) Change of Control, (b) transaction or
series of transactions by which Purchaser, AgroFresh or any Affiliate thereof
effects any direct or indirect acquisition (whether by merger, consolidation,
reorganization, share exchange, equity purchase, asset purchase or otherwise) of
a majority of the Equity Interests of any Person or a majority of the assets of
any business or line of business or (c) other action by which Purchaser,
AgroFresh or any Affiliate thereof enter into or engage in any activity,
business or enterprise unrelated to the Business.

 

“Actual Tax Liability” shall have the meaning set forth in Section 5(b).

 

“Agreement” shall mean this Tax Receivable Agreement, including all Exhibits and
Schedules hereto.

 

“AgroFresh Asset Class” shall mean, with respect to the AgroFresh Assets, the
asset classes provided for in Treasury Regulation section 1.338-6, as further
subdivided to the extent necessary to reflect any differences in depreciation or
amortization periods or methodologies applicable to such AgroFresh Assets.

 

“AgroFresh Assets” shall mean all assets held by AgroFresh at the Closing (or
such assets as are transferred to AgroFresh after Closing pursuant to the
Restructuring Transactions), and from and after the Closing shall also include
any asset the adjusted tax basis of which is determined, in whole or in part, by
reference to the adjusted tax basis of any asset or assets held by AgroFresh at
the Closing.

 

“Allocation Schedule” shall have the meaning set forth in Section 4(b).

 

“Asset Transfer Date” shall have the meaning set forth in Section 7(d).

 

“Basis Adjustment” shall have the meaning set forth in Section 4(a).

 

“Beginning Basis” shall have the meaning set forth in Section 4(a).

 

“Change of Control” shall mean any transaction or series of transactions the
result of which is (a) the acquisition by any Person or Persons of direct or
indirect beneficial ownership of securities representing fifty percent (50%) or
more of the combined voting power of the then outstanding securities of
Purchaser or AgroFresh; or (b) a merger, consolidation, reorganization

 

2

--------------------------------------------------------------------------------


 

or other business combination, however effected, resulting in the securities of
Purchaser or AgroFresh outstanding immediately prior thereto failing to continue
to represent at least fifty percent (50%) of the combined voting power of the
outstanding securities of Purchaser or AgroFresh or the surviving Person
outstanding immediately after such combination.

 

“Consideration” shall have the meaning set forth in Section 4(a).

 

“Contest” shall have the meaning set forth in Section 3(b).

 

“Covered Matters” shall have the meaning set forth in Section 3(a).

 

“Covered Taxable Year” shall mean any Taxable Year of AgroFresh (or a successor
company thereto) ending after the Closing Date.

 

“Estimated Acceleration Payment” shall have the meaning set forth in
Section 7(b).

 

“Final Determination” shall have the meaning ascribed to such term in
Section 1313(a) of the Code or similar provision of state, local or foreign law,
as applicable, or any other event (including the execution of a Form 870-AD)
that finally and conclusively establishes the amount of any liability for Tax.

 

“Final Recovery Year” shall have the meaning set forth in Section 5(e).

 

“Gross-Up Amount” shall mean the present value, calculated as of the Gross-Up
Date, of all Tax Benefit Payments that would be required to be paid by Purchaser
to ROH but for the application of Section 5(e), applying the Acceleration
Assumptions (applied by treating the Gross-Up Date as an Acceleration Assumption
Date) and discounted at the Acceleration Rate.

 

“Gross-Up Date” shall mean the date of the tax return filing for the Final
Recovery Year.

 

“Hypothetical Tax Liability” shall have the meaning set forth in Section 5(b).

 

“Imputed Interest” shall mean, any interest imputed under Section 1272, 1274 or
483 or any other provision of the Code and the similar provision of state, local
or foreign law with respect to Purchaser’s payment obligations under this
Agreement, as reasonably determined by TDCC in good faith.

 

“Late Payment Rate” shall mean interest at a rate equal to the LIBOR Rate plus
ten percent (10%), compounded on a daily basis, accruing on the amount of any
payment required to be made under this Agreement that is made after the date on
which such payment is due and payable from (but not including) the due date of
such payment to (and including) the date such payment is actually made.

 

“LIBOR Rate” means the rate of interest announced publicly by the British
Bankers Association as its one (1) month LIBOR rate for U.S. Dollars on the date
on which the applicable payment is due and payable.

 

“Original Payment” shall have the meaning set forth in Section 5(d).

 

3

--------------------------------------------------------------------------------


 

“Partial Acceleration Payment” shall have the meaning set forth in Section 7(d).

 

“Partial Acceleration Payment Notice” shall have the meaning set forth in
Section 7(d).

 

“Preliminary Determination” shall have the meaning set forth in Section 5(b).

 

“Recomputed Tax Benefit Payment” shall have the meaning set forth in
Section 5(d).

 

“Recomputing Event” shall have the meaning set forth in Section 5(d).

 

“Redetermined Tax Basis” shall have the meaning set forth in Section 4(a).

 

“Stand-Alone Actual Tax Liability” shall have the meaning set forth in
Section 5(f).

 

“Stand-Alone Hypothetical Tax Liability” shall have the meaning set forth in
Section 5(f).

 

“Tax Benefit Payment” shall mean, with respect to any Covered Taxable Year, the
net aggregate payments, if any made by Purchaser to ROH pursuant to Section 5 of
this Agreement, with respect to such Covered Taxable Year.

 

“Tax Return” shall mean any return, declaration, report, claim for refund,
information return or similar statement filed or required to be filed with any
Governmental Authority in connection with Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Taxable Year” shall mean a taxable year as defined in Section 441(b) of the
Code (and thus may include a period of less than 12 months for which a return is
made).

 

(b)                                 Other Definitional Provisions and
Interpretation.  The headings preceding the text of Sections included in this
Agreement are for convenience only and shall not be deemed part of this
Agreement or be given any effect in interpreting this Agreement.  The use of the
masculine, feminine or neuter gender or the singular or plural form of words
herein shall not limit any provision of this Agreement.  The meaning assigned to
each term defined herein shall be equally applicable to both the singular and
the plural forms of such term.  The use of “including” or “include” shall in all
cases herein mean “including, without limitation” or “include, without
limitation,” respectively.  The use of “or” is not intended to be exclusive
unless expressly indicated otherwise.  Reference to any Person includes such
Person’s successors and assigns to the extent such successors and assigns are
permitted by the terms of any applicable agreement, and reference to a Person in
a particular capacity excludes such Person in any other capacity or
individually.  Reference to any agreement (including this Agreement), document
or instrument shall mean such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof.  Underscored references to Sections or
clauses shall refer to those portions of this Agreement.  The use of the terms
“hereunder,” “hereof,” “hereto” and words of similar import shall refer to this
Agreement as a whole and not to any particular Section, paragraph or clause of
this Agreement.  All terms defined in this Agreement have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto, unless otherwise defined.

 

4

--------------------------------------------------------------------------------


 

SECTION 2.  Overlap.  In the event of any conflict between the terms of this
Agreement and the terms of the Purchase Agreement with respect to Taxes, the
terms of this Agreement shall govern.

 

SECTION 3.  Filing of Tax Returns; Cooperation; Contest.

 

(a)                                 The Purchaser and AgroFresh shall permit
TDCC to review and comment on each Tax Return of AgroFresh and its Affiliates to
the extent that such Tax Return involves (i) treatment of the transactions
contemplated by this Agreement or the Purchase Agreement, (ii) the basis of any
AgroFresh Asset, (iii) the eligibility of any AgroFresh Asset for depreciation
or amortization, (iv) the amount or timing of any deduction for depreciation or
amortization relating to any AgroFresh Asset or (v) the gain or loss recognized
by Purchaser, AgroFresh or any Affiliate thereof arising from the transfer, sale
or other disposition of any AgroFresh Asset (collectively, the “Covered
Matters”). Purchaser shall submit each such Tax Return to TDCC no later than
thirty (30) days prior to the due date for the filing of such Tax Return (taking
into account any valid extensions) and shall make all changes reasonably
requested by TDCC with respect to any such Covered Matters (except to the extent
of any position for which substantial authority does not exist within the
meaning of Section 6662 of the Code and the Treasury Regulations thereunder). 
For the avoidance of doubt, Purchaser shall or shall cause AgroFresh and its
Affiliates to elect or report, as applicable, for U.S. federal, state or local
income tax purposes, the cost recovery, depreciation or amortization method, as
the case may be, with respect to each AgroFresh Asset that would allow for the
earliest possible recovery of the Redetermined Tax Basis (except to the extent
of any position for which substantial authority does not exist within the
meaning of Section 6662 of the Code and the Treasury Regulations thereunder).

 

(b)                                 In the event of any audit, Proceeding or
other claim for Taxes with respect to a Tax Return that relates to, or could
have any effect on, the Covered Matters (a “Contest”), Purchaser shall timely
notify TDCC of such Contest and TDCC shall have the exclusive right, in its sole
discretion and at its own expense, to control, resolve, compromise, settle or
agree to any deficiency, claim or adjustment arising out of such Contest, except
to the extent that any such Contest, in Purchaser’s reasonable opinion, cannot
be dealt with separately from any matter that is not a Covered Matter, and
subject, in all instances, to the consent of Purchaser, which consent shall not
be unreasonably withheld, delayed or conditioned.  If TDCC does not elect to so
control any such Contest, Purchaser shall keep TDCC reasonably informed of all
material developments with respect to such Contest and shall not settle,
compromise or otherwise resolve such Contest without TDCC’s prior written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned.

 

(c)                                  TDCC and Purchaser shall each cooperate
fully (and each shall cause its respective Affiliates to cooperate fully) with
all reasonable requests from the other Party in connection with any Contest, the
preparation and filing of any Tax Return relating to the Covered Matters and any
calculation or determination contemplated by this Agreement (including the
Allocation Schedule and determinations of Hypothetical Tax Liability, Actual Tax
Liability, Stand-Alone Hypothetical Tax Liability and Stand-Alone Actual Tax
Liability). Such cooperation shall include at each Party’s own expense, (i) the
retention until the expiration of the applicable statute of limitations
(including applicable extensions), and the provision upon

 

5

--------------------------------------------------------------------------------


 

request, of Tax Returns, books, records, documentation and other information
relating to Tax Returns and/or the calculations and determinations contemplated
under this Agreement and (ii) the execution of any document that may be
necessary or reasonably helpful in connection with the filing of any Tax Return
or control of any Contest, including, but not limited to, the execution by
Purchaser and any Affiliate of Purchaser of a power of attorney authorizing TDCC
and its accountants, tax advisors and other representatives to represent
Purchaser and/or any Affiliate of Purchaser with respect to any matter described
in this Section 3. Each Party shall make its employees and facilities available
on a reasonable basis in connection with the foregoing matters. Notwithstanding
anything herein to the contrary, Purchaser shall not be entitled to obtain any
information relating to Taxes of TDCC or any of its Affiliates other than
information relating solely to any of the AgroFresh Entities.

 

SECTION 4.  Preparation of Allocation Schedule.

 

(a)                                 Within sixty (60) days after the date on
which Final Closing Working Capital is determined, TDCC shall deliver to
Purchaser a schedule (the “Allocation Schedule”) setting forth (i) the Tax basis
of each AgroFresh Asset or AgroFresh Asset Class as recorded on AgroFresh’s Tax
books and records as of the Closing Date (the “Beginning Basis”), (ii) the
allocation of the Purchase Price and any other amounts constituting
consideration for U.S. federal income tax purposes (collectively, the
“Consideration”) among the assets of AgroFresh as of the Closing Date in
accordance with Section 338 and Section 1060 of the Code (the “Redetermined Tax
Basis”) and (iii) with respect to each AgroFresh Asset or AgroFresh Asset Class,
the excess, if any, of the Redetermined Tax Basis over the Beginning Basis (the
“Basis Adjustment”).

 

(b)                                 If within ten (10) days after receipt of the
Allocation Schedule, Purchaser notifies TDCC in writing that Purchaser objects
to one or more items reflected on the Allocation Schedule (the “Unresolved
Allocation”), then Purchaser and TDCC shall negotiate in good faith to resolve
such dispute.  If TDCC and Purchaser fail to resolve any such dispute within
fifteen (15) days after TDCC’s receipt of Purchaser’s notice (or such longer
period as the Parties may mutually agree in writing), then, at the request of
either TDCC or Purchaser, the Parties shall submit the Unresolved Allocation for
arbitration, in accordance with Section 338 and Section 1060 of the Code, to
Grant Thornton LLP (the “Accounting Firm”); provided, that in the event that
Grant Thornton LLP is unable or unwilling to serve in such capacity, the Parties
shall mutually agree in writing to appoint a nationally recognized firm with
accounting expertise and relevant experiences in resolving similar disputes to
serve as the “Accounting Firm” hereunder.  The scope of the review by the
Accounting Firm shall be limited to a disposition of the Unresolved Allocation
(including all items and amounts that were previously accepted or agreed upon or
deemed agreed upon by the Parties).  The Accounting Firm is not to, and the
parties shall not individually request the Accounting Firm to, (A) make any
determination other than as set forth in the previous sentence, (B) determine
any Unresolved Allocation to be a value higher than the highest value or lower
than the lowest value proposed by the Parties in their submissions to the
Accounting Firm or (C) undertake any independent investigation of the facts
relating to the Unresolved Allocation.  TDCC and Purchaser shall use reasonable
best efforts to cause the Accounting Firm to render its written decision
resolving the matters submitted to it as promptly as practicable and, if at all
possible, within thirty (30) days after such submission of the Allocation
Schedule.  Judgment may be entered upon the determination of the Accounting Firm

 

6

--------------------------------------------------------------------------------


 

in any court having jurisdiction over the party against which such determination
is to be enforced.  The fees and expenses of the Accounting Firm incurred
pursuant to this Section 4(b) (and pursuant to Sections 5(c), 7(b) and 7(d) of
this Agreement) shall be borne one half by Purchaser and one half by TDCC.  All
other fees, expenses and costs incurred by TDCC or Purchaser in implementing the
provisions of this Section 4(b) shall be borne by TDCC or Purchaser,
respectively.

 

(c)                                  As promptly as reasonably practicable
following the payment of any amount pursuant to this Agreement, TDCC shall
deliver to Purchaser an amended Allocation Schedule that takes into account the
amount of such payment (other than Imputed Interest) as an adjustment to the
Consideration and sets forth the revised computation of the Redetermined Tax
Basis and Basis Adjustment of each AgroFresh Asset or AgroFresh Asset Class.  If
within ten (10) days after receipt of the amended Allocation Schedule, Purchaser
notifies TDCC in writing that Purchaser objects to one or more items reflected
on the amended Allocation Schedule, such dispute shall be treated as an
Unresolved Allocation subject to the procedures set forth in Section 4(b).

 

(d)                                 Absent a Final Determination to the
contrary, the Parties shall file or cause to be filed all Tax Returns in a
manner consistent with the Allocation Schedule, and shall not take, or permit
any Affiliate to take, any position inconsistent therewith for Tax reporting
purposes or in any Contest. Any adjustment to the Consideration (including any
Deferred Payment Amount) shall be allocated as provided by U.S. Department of
Treasury Regulation §1.1060-1(c).

 

SECTION 5.  Tax Benefit Payments.

 

(a)                                 The provisions of this Section 5 shall be
effective for an AgroFresh Asset Class only in the event that the aggregate
Redetermined Tax Basis for such AgroFresh Asset Class exceeds the aggregate
Beginning Basis for such AgroFresh Asset Class.

 

(b)                                 Within ten (10) days following the date on
which Purchaser, AgroFresh or any Affiliate thereof actually files its United
States federal income tax return or any state income tax return, as applicable,
that includes the Business for any Covered Taxable Year, Purchaser shall submit
to TDCC a preliminary determination (the “Preliminary Determination”) of (A) the
liability for Taxes that would be due on such date assuming the same facts and
using the same methods, elections, conventions and practices used in determining
the actual liability for Taxes for such Covered Taxable Year; provided, however,
that such liability shall be calculated (i) with reference to the Beginning
Basis instead of the Redetermined Tax Basis of each AgroFresh Asset or AgroFresh
Asset Class and (ii) excluding any deduction attributable to Imputed Interest
(such liability so calculated, the “Hypothetical Tax Liability”) and (B) the
actual liability for Taxes due on such date with respect to such Tax Return
(“Actual Tax Liability”) and, except as otherwise provided in Section 5(f),
shall pay to ROH an amount equal to eighty-five percent (85%) of the excess, if
any, of the Hypothetical Tax Liability over the Actual Tax Liability as shown in
the Preliminary Determination.

 

(c)                                  Within thirty (30) days after its receipt
of the Preliminary Determination, TDCC shall notify Purchaser in writing of any
proposed adjustments thereto.  Promptly thereafter, Purchaser shall make such
adjustments to the Preliminary Determination to the extent reasonably

 

7

--------------------------------------------------------------------------------


 

requested in good faith by TDCC.  If the Parties, acting in good faith, are
unable to successfully resolve the issues raised by TDCC within sixty (60) days
after delivery of the Preliminary Determination to TDCC, Purchaser and TDCC
shall submit the dispute to the Accounting Firm for resolution of the dispute in
accordance with the principles set forth in Section 4(b), which resolution shall
be final and binding on both Parties.  Within five (5) days after such
finalization of such determination then, as applicable, (i) Purchaser shall pay
to ROH the excess, if any, of (A) eighty-five percent (85%) of the excess of
such Hypothetical Tax Liability over such Actual Tax Liability over (B) the
aggregate amount previously paid by Purchaser to ROH under Section 5(b) with
respect to such Covered Taxable Year, or (ii) ROH shall pay to Purchaser the
excess, if any, of (A) the aggregate amount previously paid by Purchaser to ROH
under Section 5(b) with respect to such Taxable Year over (B) eighty-five
percent (85%) of the excess, if any, of such Hypothetical Tax Liability over
such Actual Tax Liability, in each case subject to any adjustments required by
Section 5(f).

 

(d)                                 If the amount of any Tax Benefit Payment
with respect to a Covered Taxable Year (an “Original Payment”) would have been
different from the amount actually paid for such Covered Taxable Year if
calculated based upon (i) a Final Determination relating to such Covered Taxable
Year, (ii) an amended Tax Return filed for such Covered Taxable Year for which
TDCC has been previously provided an opportunity to review and comment upon and
consent to the filing thereof as required by Section 3(a) above, which consent
may not be unreasonably withheld, (iii) a correction of inaccuracies in the
calculation of Hypothetical Tax Liability, Stand-Alone Hypothetical Tax
Liability or Stand-Alone Actual Tax Liability identified as a result of factual
information relating to such Covered Taxable Year in the original Allocation
Schedule identified after the Closing Date as a result of the receipt of
additional information relating to facts or circumstances on or prior to the
Closing Date, or (iv) the carryback of a loss or other tax item to such Covered
Taxable Year (each, a “Recomputing Event” and the Tax Benefit Payment as so
calculated, a “Recomputed Tax Benefit Payment”), then, as applicable, (A) ROH
shall pay to Purchaser the excess, if any, of the Original Payment over the
Recomputed Tax Benefit Payment together (in the case of Recomputing Events
described in (i), (ii) or (iii) above) with any interest thereon, computed at
the Acceleration Rate commencing from the date the Original Payment was due and
payable, or (B) Purchaser shall pay to ROH the excess, if any, of the Recomputed
Tax Benefit Payment over the Original Payment together (in the case of
Recomputing Events described in (i), (ii) or (iii) above) with any interest
thereon, computed at the Acceleration Rate commencing from the date the Original
Payment was due and payable.  If Purchaser or TDCC receives notice of or
otherwise becomes aware of any Recomputing Event that could result in any
difference between an Original Payment and a Recomputed Tax Benefit Payment, it
shall promptly notify the other party in writing and shall provide the other
party with any related information reasonably requested by such other party. 
Within thirty (30) days following notice of any such Recomputing Event,
Purchaser shall deliver a notice to TDCC setting forth the amount of the
Recomputed Tax Benefit Payment, and, upon review by TDCC, shall promptly make
adjustments to such calculation to the extent reasonably requested in good faith
by TDCC.  If the Parties, acting in good faith, are unable to successfully
resolve the issues raised by TDCC within sixty (60) days after delivery of the
notice of the Recomputing Event to TDCC, Purchaser and TDCC shall employ the
dispute procedures described in Section 4(b).  Within five (5) days of
finalizing the Recomputed Tax Benefit Payment, the Party required to make a
payment hereunder with respect to such Recomputed Tax Benefit Payment shall make
such payment to the other Party except,

 

8

--------------------------------------------------------------------------------


 

however, that ROH shall not be required to make any payment resulting from a
Recomputing Event arising as a result of the carryback of a loss or other tax
attribute until ten (10) days after the filing of the income Tax Return for the
Taxable Year from which the loss or other tax attribute was carried back.

 

(e)                                  For the Covered Taxable Year following
which the aggregate Basis Adjustment (excluding for this purpose the adjustment
to the Basis Adjustment as a result of the making of the Tax Benefit Payment for
such Covered Taxable Year) has been fully depreciated or amortized (the “Final
Recovery Year”) the Tax Benefit Payment shall be increased by the Gross-Up
Amount.  The Preliminary Determination delivered by Purchaser with respect to
the Final Recovery Year shall include in reasonable detail the calculation of
the Gross-Up Amount, and any dispute between the Parties regarding such
calculation shall be resolved in accordance with the procedures set forth in
Section 5(c).  Except as provided in Section 5(d), the Tax Benefit Payment with
respect to the Final Recovery Year shall be the final Tax Benefit Payment due
under this Agreement.

 

(f)                                   For each Covered Taxable Year ending on or
after the date on which an Acquisition Event occurs, as part of the Preliminary
Determination, Purchaser shall also determine (A) the liability for Taxes of
AgroFresh that would be due on such date using the same methodology applied in
the determination of the Hypothetical Tax Liability, but calculated as if
AgroFresh were the parent of a stand-alone consolidated or combined group and no
Acquisition Event had occurred (such liability so calculated, the “Stand-Alone
Hypothetical Tax Liability”) and (B) the liability for Taxes of AgroFresh that
would be due on such date, calculated as if AgroFresh were the parent or a
stand-alone consolidated or combined group and no Acquisition Event had occurred
(the “Stand-Alone Actual Tax Liability”). If the excess of the Stand-Alone
Hypothetical Tax Liability over the Stand-Alone Actual Tax Liability is greater
than the excess of the Hypothetical Tax Liability over the Actual Tax Liability
determined pursuant to Section 5(b) for such Covered Taxable Year, then
Purchaser shall pay to ROH an amount equal to eighty-five percent (85%) of the
excess, if any, of the Stand-Alone Hypothetical Tax Liability over the
Stand-Alone Actual Tax Liability as shown in the Preliminary Determination (and
shall not make any additional payment pursuant to Section 5(b) on such date).
Any amount paid by Purchaser pursuant to this Section 5(f) shall be subject to
review and adjustment pursuant to the principles set forth in Section 5(c) and
Section 5(d), in each case such that the net Tax Benefit Payment payable by
Purchaser to ROH for each Covered Taxable Year to which this
Section 5(f) applies equals the greater of (a) the excess of the Hypothetical
Tax Liability over the Actual Tax Liability and (b) the excess of the
Stand-Alone Hypothetical Tax Liability over the Stand-Alone Actual Tax
Liability, each as finally determined.  For the avoidance of doubt, in no event
shall the Tax Benefit Payment with respect to any Covered Taxable Year be less
than such Tax Benefit Payment would have been but for application of this
Section 5(f).

 

(g)                                  No duplicative payment of any amount
(including interest) will be required under this Agreement.

 

(h)                                 For the avoidance of doubt, no Tax Benefit
Payment shall be made with respect to any assets transferred to a non-U.S.
Affiliate of AgroFresh pursuant to the Restructuring Transactions.

 

9

--------------------------------------------------------------------------------


 

SECTION 6.  Purchase Price Adjustment.  Any payment by ROH or Purchaser under
this Agreement (other than any amount treated as Imputed Interest) shall be
treated as an adjustment to the Consideration, unless otherwise required by
applicable Law.

 

SECTION 7.  Acceleration; Asset Transfers.

 

(a)           Purchaser may terminate this Agreement at any time by paying to
ROH the Acceleration Payment. If Purchaser chooses to exercise its right of
early termination under this Section 7(a), Purchaser shall deliver to TDCC a
written notice (the “Acceleration Notice”) specifying Purchaser’s intention to
make the Acceleration Payment and showing in reasonable detail the calculation
of the Acceleration Payment, and attaching the additional materials described in
Section 7(b).

 

(b)           At the time Purchaser delivers the Acceleration Notice to TDCC it
shall deliver to TDCC schedules and work papers providing reasonable detail
regarding the calculation of the Acceleration Payment, and within five (5) days
thereafter shall pay to ROH an initial payment based on the estimate of the
Acceleration Payment set forth on the Acceleration Notice (the “Estimated
Acceleration Payment”).  The calculation of the Acceleration Payment provided in
the Acceleration Notice shall become final and binding on the Parties unless
TDCC, within thirty (30) days after receiving such Acceleration Notice, provides
Purchaser with notice of objection to such determination of the Acceleration
Payment.  If the Parties, acting in good faith, are unable to successfully
resolve the issues raised in such notice within sixty (60) days after such
Acceleration Notice was delivered to TDCC, the dispute shall be submitted to the
Accounting Firm in accordance with the principles set forth in Section 4(b), and
the determination of the Accounting Firm shall be final and binding.  Within
five (5) days of the determination of the Acceleration Payment becoming final
and binding, as applicable, (i) Purchaser shall pay to ROH any amount by which
the Acceleration Payment, as finally determined, exceeds the Estimated
Acceleration Payment or (ii) ROH shall pay to Purchaser any amount by which the
Estimated Acceleration Payment exceeds the Acceleration Payment, as finally
determined.

 

(c)           Upon payment of the Acceleration Payment by Purchaser, neither ROH
nor Purchaser shall have any further payment obligations under Section 5 of this
Agreement, other than for any (i) Tax Benefit Payment due and payable but unpaid
as of the date of the Acceleration Payment Notice and (ii) Tax Benefit Payment
due for the Covered Taxable Year ending with or including the date of the
Acceleration Payment Notice (except to the extent that the amount described in
clause (i) or (ii) is included in the calculation of the Acceleration Payment).

 

(d)           In the event that Purchaser transfers all or any material portion
of the AgroFresh Assets in a transaction in which the full amount of gain or
loss is not recognized for federal income tax purposes and such transfer is not
a Change of Control, then, within thirty (30) days of such transfer, Purchaser
shall notify TDCC, in sufficient written detail, of such transfer of AgroFresh
Assets and the date thereof (the “Asset Transfer Date”), and as soon as
practicable thereafter, Purchaser shall deliver to TDCC in writing a good faith
determination of the Partial Acceleration Payment attributable to such transfer
(the “Partial Acceleration Payment Notice”).  The “Partial Acceleration Payment”
shall be an amount equal to the product of: (i) the Acceleration Payment
(calculated as of the Asset Transfer Date as if an Acceleration Notice had

 

10

--------------------------------------------------------------------------------


 

been delivered as of such date) and (ii) a fraction the numerator of which is
the aggregate adjusted basis (determined as of the Asset Transfer Date) of the
amortizable and depreciable AgroFresh Assets transferred and the denominator of
which is the aggregate adjusted basis (determined as of the Asset Transfer Date)
of all of the amortizable and depreciable AgroFresh Assets (including those
transferred on the Asset Transfer Date).  The calculation of the Partial
Acceleration Payment provided in the Partial Acceleration Payment Notice shall
become final and binding on the Parties unless TDCC, within thirty (30) days
after receiving such Partial Acceleration Payment Notice, provides Purchaser
with notice of objection to such determination of the Partial Acceleration
Payment.  If the Parties, acting in good faith, are unable to successfully
resolve the issues raised in such notice within sixty (60) days after such
Partial Acceleration Payment Notice was delivered to TDCC, the dispute shall be
submitted to the Accounting Firm in accordance with the principles set forth in
Section 4(b), and the determination of the Accounting Firm shall be final and
binding.  Within five (5) days of the determination of the Partial Acceleration
Payment becoming final and binding Purchaser shall pay to ROH an amount equal to
the Partial Acceleration Payment.

 

SECTION 8.  Survival of Obligations.  Except to the extent inconsistent with
applicable law, the indemnity and payment obligations set forth in this
Agreement will survive until the date which is six months after the date of
expiration of the applicable statute of limitations (including any extensions or
waivers thereof).  The right to indemnification with respect to claims of which
notice was given prior to the expiration of the applicable survival period will
survive such expiration until such claim is finally resolved and any obligations
with respect thereto are fully satisfied.

 

SECTION 9.  Indemnity. Purchaser shall indemnify and hold harmless TDCC and its
Affiliates from and against any losses that are attributable to, or result from,
the breach by Purchaser or its Affiliates of any of their respective obligations
under this Agreement. The Parties shall settle any indemnification obligations
within thirty (30) days after receipt of written demand for payment, which
demand shall set forth in reasonable detail the circumstances and amount of the
indemnity payment.

 

SECTION 10.  Notices.  Any notices given pursuant to this Agreement shall be
made in accordance with the notice provisions of the Purchase Agreement.

 

SECTION 11. Payments.  Except as may be otherwise provided herein, all payments
pursuant hereto shall be made by wire transfer in Dollars in immediately
available funds to an account designated in writing by the payee.  The amount of
all or any portion of a payment not made when due under this Agreement shall be
payable together with any interest thereon, computed at the Late Payment Rate.

 

SECTION 12. Waivers.  The failure of a party hereto at any time or times to
require performance of any provision hereof or claim damages with respect
thereto shall in no manner affect its right at a later time to enforce the
same.  No waiver by a party of any condition or of any breach of any term,
covenant, representation or warranty contained in this Agreement shall be
effective unless it is in a writing signed by such party, and no waiver in any
one or more instances shall be deemed to be a further or continuing waiver of
any such condition or breach in

 

11

--------------------------------------------------------------------------------


 

other instances or a waiver of any other condition or breach of any other term,
covenant, representation or warranty

 

SECTION 13.  Assignment.  No Party may assign its duties and obligations under
this Agreement without the prior written consent of all other Parties. 
Notwithstanding the foregoing, this Agreement shall be assignable in whole in
connection with a merger or consolidation or the sale of all or substantially
all of the assets of a Party so long as the resulting, surviving or transferee
Person assumes all the obligations of the relevant party thereto by operation of
Law or pursuant to an agreement in form and substance reasonably satisfactory to
the other Party.  This Agreement shall be binding on, and shall inure to the
benefit of, the Parties hereto and to their respective successors and permitted
assigns.

 

SECTION 14.  Applicable Law.  This Agreement shall be governed exclusively by
and construed and enforced exclusively in accordance with the internal laws of
the State of New York without giving effect to the principles of conflicts of
law thereof.

 

SECTION 15.  Amendment.  This Agreement may be amended, modified or supplemented
only by an instrument in writing signed by each of the Parties.

 

SECTION 16.  Severability.  If any provision of this Agreement shall be held
invalid, illegal or unenforceable, the validity, legality or enforceability of
the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

 

SECTION 17.  Entire Agreement; No Third Party Beneficiaries.  This Agreement
contains the entire agreement between the Parties with respect to the subject
matter hereof and supersedes all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter, and there are no agreements or understandings between the
Parties other than those set forth or referred to herein or in the Purchase
Agreement.  Notwithstanding any other provisions in this Agreement to the
contrary, in the event and to the extent that there is a conflict between the
provisions of this Agreement and the provisions of the Purchase Agreement, the
provisions of this Agreement shall control.  This Agreement is not intended to
confer any rights or remedies hereunder upon any person other than the Parties
hereto.

 

SECTION 18.  Counterparts.  This Agreement may be executed in any number of
counterparts (including by .pdf file exchanged via email or other electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

SECTION 19.  Joint Drafting.  This Agreement shall be deemed to be the joint
work product of the Parties and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

 

THE DOW CHEMICAL COMPANY

 

 

 

 

 

 

 

By:

/s/ Mark Gibson

 

 

Name: Mark Gibson

 

 

Title: Authorized Representative

 

 

 

 

 

 

 

BOULEVARD ACQUISITION CORP.

 

 

 

 

 

 

 

By:

/s/ Stephen S. Trevor

 

 

Name: Stephen S. Trevor

 

 

Title: President, Chief Executive Officer and Secretary

 

 

 

 

 

 

 

AGROFRESH INC.

 

 

 

 

 

 

 

By:

/s/ Stanton J. Howell

 

 

Name: Stanton J. Howell

 

 

Title: President

 

 

 

 

 

 

 

ROHM & HAAS COMPANY

 

 

 

 

 

 

 

By:

/s/ Mark Gibson

 

 

Name: Mark Gibson

 

 

Title: Chief Financial Officer and Treasurer

 

Tax Receivables Agreement

 

--------------------------------------------------------------------------------